DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent 5,807,520).  Regarding Claims 1 and 4, Wang shows a balloon suitable for use in a catheter for carrying angioplasty (Abstract; Column 1, lines 13-16) consisting of a middle cylindrical region and two end regions delimiting the middle cylindrical regions (Figure 1), wherein an appropriate pressure is applied to create a balloon with the desired dimensional features (Column 7, lines 19-25).  Wang does not specifically describe the claimed cross sectional ratios.  However, since Wang discloses that the molds are sized to create appropriately desired balloon sizes, it would have been obvious to create a balloon with the claimed dimensions because where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 (II)(A)).
Regarding Claim 2, Wang shows the balloon of claim 1, including one wherein the balloon consists of polyamide (Column 4, lines 34-35).

Regarding Claims 5, and 7-9, Wang shows the balloon of claim 1, including that the balloons are controlled during formation so that they are created with the desired thicknesses for their application(s) (Column 6, lines 50-62; Column 7, lines 51-55), but he does not specifically describe the claimed thicknesses.  However, it would have been obvious to create a balloon with the claimed thicknesses because where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 (II)(A)).
Regarding Claim 6, Wang shows the balloon of claim 5, but he does not specifically describe the claimed outer diameter.  However, since Wang discloses that the molds are sized to create appropriately desired balloon sizes, it would have been obvious to create a balloon with the claimed outer diameter because where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 (II)(A)).
Regarding Claim 10, Wang shows the balloon of claim 8, but he does not specifically describe the claimed outer diameter.  However, since Wang discloses that the molds are sized to create appropriately desired balloon sizes, it would have been obvious to create a balloon with the claimed outer diameter because where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 (II)(A)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742